DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment received March 24, 2020 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/719492, filed on May 22, 2015.
Information Disclosure Statement
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53(d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  See MPEP §609.02.  
The information disclosure statement filed March 24, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: 
Note: Applicant has submitted an IDS that is from the parent.  As best as can be indicated, the IDS has been considered.  In the future, Examiner requests sending a new IDS in a continuing application; see MPEP 609.02(II)(2): “If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1) and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.”
Drawings
The drawings received March 24, 2020 are acceptable.
Specification
The disclosure is objected to because of the following informalities: it does not update the information of the parent in the first paragraph (the fact that the parent .  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  the word “and” before “an organic-inorganic composite electrolyte” (line 3) should not be present (in light of the rewording of the claim to include “a combination thereof” at the end of the claim).  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  it uses an acronym (LiPON) without setting forth what the acronym represents.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0171527 (Lanning et al.). 
	As to claim 1, Lanning et al. teach a lithium air battery (para 0011) comprising: a composite cathode comprising a porous material (bimodal carbon structure [210]) and a 
	As to claim 2, Lanning et al.’s cathode interlayer (electrolyte [208] within the dense layer [218]) does not comprise a gel (para 0020 indicates all solid battery).  
	As to claim 5, Lanning et al. teaches a thickness of the cathode interlayer (electrolyte [208] within the dense layer [218]) is ~ 10 microns (within the claimed 50 µm or less.  

	As to claim 7, Lanning et al. tach that the second solid electrolyte and the first solid electrolyte comprise a same solid electrolyte (fig. 1 (steps 106, 108); fig. 2; para 0036, 0038, 0044-0045).
	As to claim 13, Lanning et al. teach inorganic electrolytes such as ceramic and glass (para 0037, 0045).  
	As to claim 15, Lanning et al. teach an electrolyte of ceramic, glass, polymer, polymer-ceramic composite, glass-ceramic composite, lithium aluminum germanium phosphate (LAGP), lithium aluminum titanium phosphate (LATP), lithium lanthanum titanate (LLT), and YSZ (yttria stabilized zirconia) (para 0037) (all of these fit one of the claimed ion conducting polymer, inorganic electrolyte, or a combination thereof).  (Note: This anticipatory claim language is taken in light of the 112 issue above – unclarity as to what is referred to by the list (as it is broader than what it describes, which is an “organic-inorganic electrolyte”.  An alternate obviousness rejection is set forth below, marked by *.  The different rejections are made in light of the 112 issue set forth above.)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al.  (The teachings of Lanning et al. as set forth above and applicable herein are incorporated herein but not reiterated herein for brevity’s sake.)
	As to claim 14, Lanning et al. teach of ceramic, glass, polymer, polymer-ceramic composite, glass-ceramic composite, lithium aluminum germanium phosphate (LAGP), lithium aluminum titanium phosphate (LATP), lithium lanthanum titanate (LLT), and YSZ (yttria stabilized zirconia) regarding the first solid electrolyte material. (para 0037).  
	Additionally the list of materials of claim 14, although not specifically taught by Lanning et al. with respect to the first solid electrolyte would at the very least be obvious.  Lanning et al. teaches materials for a first electrolyte including LAGP, LATP, LLT, and YSZ (para 0037).  Lanning et al. also a second electrolytic material (regarding thin film layer [206]).  Electrolytic materials include LiPON (lithium phosphate oxynitride), LAGP, LATP, LLT, and YSZ.  The substitution of one known electrolytic material (i.e. LiPON, within the claimed list) for another (i.e. LAGP, LATP, LLT, and YSZ) as the first solid electrolyte would yield the predictable result of acting as an electrolytic material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute of one known electrolytic material (LiPON) for another (LAGP, LATP, LLT, and YSZ) as the first solid electrolyte, as the substitution would yield the predictable result of acting as an electrolytic material.   “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	*Alternately, as to claim 15, Lanning et al. teach an electrolyte of ceramic, glass, polymer, polymer-ceramic composite, glass-ceramic composite, lithium aluminum germanium phosphate (LAGP), lithium aluminum titanium phosphate (LATP), lithium lanthanum titanate (LLT), and YSZ (yttria stabilized zirconia) (para 0037).  The “polymer-
	As to claim 19, Lanning et al. do not specifically teach of a ratio of first solid electrolyte material to porous material.  However, this is merely a workable range which can be discovered through routine experimentation, which has been held to be obvious by the Office.  MPEP §2144.05(II).  In this instance the amount of solid electrolyte material added (to the porous material, which would have a weight amount associated therewith) is an amount that provides good ion conductivity (para 0037).  Accordingly, a weight ratio of the porous 25 material to the first solid electrolyte is in a range of about 1:2-1:5 (as claimed) is seen to be obvious as a workable range that provides good ion conductivity.  Furthermore, this limitation is drawn to changes in size/proportion, which has been held to be obvious by the Office: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  See MPEP §2144.04(IV)(A). 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al., as applied to claim 1, in view of US 2012/0208096 (Kuboki et al.).
	As to claim 3, Lanning et al. do not teach that the cathode interlayer (electrolyte [208] within the dense layer [218]) is non-15porous.  
	However, Kuboki et al. teach of a lithium-air battery, wherein the solid electrolyte layer is nonporous (abs; para 0025).  The motivation for having a non-porous electrolyte layer (as applied to the cathode interlayer of Lanning et al.) is to prevent moisture from .
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al., as applied to claim 1 above, and further in view of 
	As to claim 4, Lanning et al. teach that a thickness of the cathode interlayer (electrolyte [208] within the dense layer [218]) is less than a thickness of each of the composite cathode [216]) (fig. 2).
	Lanning et al. do not teach that the thickness of the cathode interlayer (electrolyte [208] within the dense layer [218]) is less and the oxygen blocking layer (thin film separating layer [206]). 
	However, Lee et al. teach a similar structure with an oxygen blocking layer (a first layer of the lithium-ion conductive solid electrolyte membrane [26], as a plurality of layers is embodied) and a cathode interlayer (a second layer of the lithium-ion conductive solid electrolyte membrane [26], as a plurality of layers is embodied) (fig. 2; para 0104-105).  Specifically, it is stated that elements are not limited to the thicknesses shown in the drawing (fig. 2; para 0112).  Thus, although, it is not specifically stated that a thickness of the cathode interlayer (a second layer of the lithium-ion conductive solid electrolyte membrane [26]) is less than a thickness of each of the composite cathode and the oxygen Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, the claim limitation is drawn to changes in size/proportion, which has been held to be obvious by the Office: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  See MPEP §2144.04(IV)(A).
	As to claim 21, Lanning et al. do not teach an anode interlayer between the anode and the oxygen blocking layer, wherein the anode interlayer comprises a third solid electrolyte.  
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  The combination of Lee et al. (regarding having three electrolytic layers, one being the anode interlayer) with that of Lanning et al. would yield the predictable result of providing an operable battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Lee et al. (having three electrolytic layers, one being the claimed anode interlayer) and that of Lanning et al., as the combination would yield the predictable result of providing an operable battery.  “When considering obviousness of a combination of known elements, the operative Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, the claim limitation is drawn to changes in size/proportion, which has been held to be obvious by the Office: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  See MPEP §2144.04(IV)(A).
Claims 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al., as applied to claim 1 above, and further in view of WO 2013/087355 A1 (Schilm et al.).  (Note: US 2014/0349197 is being relied upon as the English translation for the WO document, as they both correspond to the same PCT.)
	As to claim 20, Lanning et al. do not teach that the oxygen blocking layer (thin film separating layer [206]) (a lithium ion-conductive solid electrolyte) is impervious to oxygen. 26 YPL1525US SI-47396-US RF2014050081US0 
	However, Schilm et al. teach of a lithium-air battery, wherein the electrolyte should be gas-impervious (abs; para 0016).  The motivation for having a gas (and thus oxygen) impervious electrolyte layer is that this is a desirable characteristic to separate the anode and cathode and helps avoid disadvantages of previous separators (para 0016).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to make the electrolyte gas (thus oxygen) impervious (as taught by Schilm et al. and as applied to the oxygen blocking layer of Lanning et al.) in order to 
	As to claims 23 and 25, Lanning et al. teach the oxygen blocking layer (thin film layer [206]) is a solid electrolyte layer comprising a lithium-aluminum-germanium-phosphate (LAGP), a lithium-aluminum-titanium-phosphate (LATP) (para 0042, acronyms defined in para 0037) (as applied to claim 25).  As the narrower compound (reading on claim 25) is in the prior art, the broader claim to a property of a compound (being a crystalline lithium ion conducting compound, of claim 23) is met as well, as the property would be present in the compounds taught.  
	As to claim 24, Lanning et al.’s crystalline lithium ion conducting compound is 100% by weight based on the total weight of the solid electrolyte layer (thus meeting the claim language), as it is sputtered on and no other materials are mentioned (para 0039, 0042)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1759